Case 17-35743        Doc 29      Filed 03/25/19    Entered 03/25/19 16:39:09          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 35743
         Brittany Lauren Davis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/30/2017.

         2) The plan was confirmed on 01/22/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/02/2018.

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-35743             Doc 29         Filed 03/25/19      Entered 03/25/19 16:39:09                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $1,767.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                               $1,767.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,687.58
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                   $79.42
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $1,767.00

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                         Class    Scheduled      Asserted         Allowed         Paid         Paid
 AmeriCash Loans LLC                       Unsecured      1,000.00       1,661.71         1,661.71           0.00       0.00
 ARS Account Resolution                    Unsecured         370.00           NA               NA            0.00       0.00
 AT T Mobility                             Unsecured         698.00           NA               NA            0.00       0.00
 Bureaus Investment Group Portfolio No 15 Unsecured          727.00        727.41           727.41           0.00       0.00
 Cavalry SPV I LLC                         Unsecured      2,020.00       2,019.88         2,019.88           0.00       0.00
 City of Chicago                           Unsecured      3,000.00            NA               NA            0.00       0.00
 Commonwealth Edison Company               Unsecured         800.00      1,204.99         1,204.99           0.00       0.00
 Credit Acceptance Corp                    Unsecured      4,091.00       4,091.25         4,091.25           0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured         900.00           NA               NA            0.00       0.00
 Illinois Tollway                          Unsecured     15,000.00            NA               NA            0.00       0.00
 Midland Funding LLC                       Unsecured           0.00        336.39           336.39           0.00       0.00
 Midland Funding LLC                       Unsecured         287.00        286.71           286.71           0.00       0.00
 Midland Funding LLC                       Unsecured           0.00        604.36           604.36           0.00       0.00
 Opportunity Financial LLC                 Unsecured         449.00        580.72           580.72           0.00       0.00
 Portfolio Recovery Associates             Unsecured         560.00        560.07           560.07           0.00       0.00
 Portfolio Recovery Associates             Unsecured         367.00        367.02           367.02           0.00       0.00
 Quantum3 Group                            Unsecured         494.00        494.47           494.47           0.00       0.00
 Regional Recovery SERV                    Unsecured         183.00           NA               NA            0.00       0.00
 Regional Recovery Services Inc            Unsecured         281.00        644.00           644.00           0.00       0.00
 South Suburban College                    Unsecured         900.00           NA               NA            0.00       0.00
 Speedy Cash                               Unsecured         400.00           NA               NA            0.00       0.00
 Syncb/Amazon                              Unsecured           0.00           NA               NA            0.00       0.00
 Syncb/CARE CREDIT                         Unsecured           0.00           NA               NA            0.00       0.00
 Syncb/Walmart                             Unsecured           0.00           NA               NA            0.00       0.00
 U of I Community Credit Union             Unsecured         500.00      2,791.58         2,791.58           0.00       0.00
 United States Dept Of Education           Unsecured     38,910.00     40,673.44        40,673.44            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-35743        Doc 29      Filed 03/25/19     Entered 03/25/19 16:39:09             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $57,044.00               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,767.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,767.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
